
	
		II
		111th CONGRESS
		2d Session
		S. 3022
		IN THE SENATE OF THE UNITED STATES
		
			February 23, 2010
			Mr. McCain (for himself,
			 Mr. Lieberman, Mr. Kyl, Mr.
			 Durbin, Mr. Bayh,
			 Mr. Graham, Mrs. Gillibrand, Mr.
			 Thune, Mr. Casey,
			 Mr. Cornyn, Ms.
			 Collins, Mr. Kaufman,
			 Mr. Vitter, Mr.
			 Brownback, and Mr. Levin)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To impose sanctions on persons who are complicit in human
		  rights abuses committed against citizens of Iran or their family members after
		  the June 12, 2009, elections in Iran, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Iran Human Rights Sanctions
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Iran voted in the
			 United Nations General Assembly on December 10, 1948, to adopt the Universal
			 Declaration of Human Rights, thereby committing to guarantee the life,
			 liberty, and security of person of all people and rejecting
			 cruel, inhuman, or degrading treatment or punishment.
			(2)The Constitution
			 of the Islamic Republic of Iran guarantees certain human rights and fundamental
			 freedoms, including political and civil rights, along with economic, social,
			 and cultural rights, including a prohibition on torture and a guarantee of
			 sentencing according to the law.
			(3)The Islamic
			 Republic of Iran is a party to 4 major United Nations human rights treaties:
			 the Convention on the Rights of the Child (which it ratified on July 13, 1994),
			 the International Convention on the Elimination of All Forms of Racial
			 Discrimination (which it ratified on August 29, 1968), and the International
			 Covenant on Civil and Political Rights and the International Covenant on
			 Economic, Social and Cultural Rights (both of which it ratified on June 24,
			 1975).
			(4)The Government of
			 the Islamic Republic of Iran is violating its international and constitutional
			 obligations to respect the human rights and fundamental freedoms of its
			 citizens, including by—
				(A)using torture and
			 cruel, inhuman, or degrading treatment or punishment, including flogging, and
			 amputations;
				(B)carrying out an
			 increasingly high rate of executions in the absence of internationally
			 recognized safeguards, including public executions and executions of juvenile
			 offenders;
				(C)using stoning as
			 a method of execution and maintaining a high number of persons in prison who
			 continue to face sentences of execution by stoning;
				(D)carrying out
			 arrests, violent repression, and sentencing of women exercising their right to
			 peaceful assembly, a campaign of intimidation against women's rights defenders,
			 and continuing discrimination against women and girls;
				(E)permitting or
			 carrying out increasing discrimination and other human rights violations
			 against persons belonging to religious, ethnic, linguistic, or other
			 minorities;
				(F)imposing ongoing,
			 systematic, and serious restrictions of freedom of peaceful assembly and
			 association and freedom of opinion and expression, including the continuing
			 closures of media outlets, arrests of journalists, and the censorship of
			 expression in online forums such as blogs and websites; and
				(G)imposing severe
			 limitations and restrictions on freedom of religion and belief, including by
			 carrying out arbitrary arrests, indefinite detentions, and lengthy jail
			 sentences for those exercising their rights to freedom of religion or belief
			 and proposing a provision in a draft penal code that sets out a mandatory death
			 sentence for apostasy, the abandoning of one's faith.
				(5)On June 19, 2009,
			 the United Nations High Commissioner for Human Rights expressed concerns about
			 the increasing number of arrests not in conformity with the law and the illegal
			 use of excessive force in responding to protests following the June 12, 2009,
			 elections in Iran, resulting in at least dozens of deaths and hundreds of
			 injuries.
			(6)On August 1,
			 2009, authorities in the Islamic Republic of Iran began a mass trial of more
			 than 100 individuals in connection with election protests, most of whom were
			 held for weeks, in solitary confinement, with little or no access to their
			 lawyers or families, and many of whom showed signs of torture or abuse.
			(7)The Supreme
			 Leader of Iran issued a statement on October 28, 2009, effectively
			 criminalizing dissent in the aftermath of the national election of June 12,
			 2009.
			(8)On November 4,
			 2009, security forces in the Islamic Republic of Iran used brutal force to
			 disperse thousands of protesters, resulting in a number of injuries and
			 arrests, in violation of international standards regarding the proportionate
			 use of force against peaceful demonstrations.
			(9)At least 8
			 citizens of Iran were killed and an undetermined number were injured on
			 December 27, 2009, when security forces of the Islamic Republic of Iran
			 violently broke up peaceful gatherings during the Ashura holiday.
			(10)The Government
			 of the Islamic Republic of Iran has recently sentenced numerous Iranian
			 citizens to death without due process for politicized crimes relating to the
			 peaceful demonstrations that followed the June 12, 2009, elections, including
			 waging war against God, and has begun carrying out those
			 execution sentences, including the death by hanging of 2 individuals on January
			 28, 2010.
			3.Imposition of
			 sanctions on certain persons who are complicit in human rights abuses committed
			 against citizens of Iran or their family members after the June 12, 2009,
			 elections in Iran
			(a)In
			 generalExcept as provided in subsections (d) and (e), the
			 President shall impose sanctions described in subsection (c) with respect to
			 each person on the list required by subsection (b).
			(b)List of persons
			 who are complicit in certain human rights abuses
				(1)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the President shall submit to the appropriate congressional
			 committees a list of persons who are citizens of Iran that the President
			 determines are complicit in human rights abuses committed against citizens of
			 Iran or their family members on or after June 12, 2009, regardless of whether
			 such abuses occurred in Iran.
				(2)Updates of
			 listThe President shall submit to the appropriate congressional
			 committees an updated list under paragraph (1) periodically and as new
			 information becomes available.
				(3)Public
			 availabilityThe list required by paragraph (1) shall be made
			 available to the public and posted on the websites of the Department of the
			 Treasury and the Department of State.
				(4)Consideration
			 of data from other countries and nongovernmental organizationsIn
			 preparing the list required by paragraph (1), the President shall consider data
			 already obtained by other countries and nongovernmental organizations,
			 including organizations in Iran, that monitor the human rights abuses of the
			 Government of Iran.
				(c)Sanctions
			 describedThe sanctions described in this subsection are the
			 following:
				(1)Visa
			 banIneligibility for a visa to enter the United States.
				(2)Financial
			 sanctionsSanctions authorized under the International Emergency
			 Economic Powers Act (50 U.S.C. 1701 et seq.), including blocking of property
			 and restrictions or prohibitions on financial transactions and the exportation
			 and importation of property.
				(d)Exceptions To
			 comply with international agreementsThe President may, by
			 regulation, authorize exceptions to the imposition of sanctions under this
			 section to permit the United States to comply with the Agreement between the
			 United Nations and the United States of America regarding the Headquarters of
			 the United Nations, signed June 26, 1947, and entered into force November 21,
			 1947, and other applicable international agreements.
			(e)WaiverThe
			 President may waive the requirement to impose or maintain sanctions with
			 respect to a person under subsection (a) or the requirement to include a person
			 on the list required by subsection (b) if the President—
				(1)determines that
			 such a waiver is in the national interest of the United States; and
				(2)submits to the
			 appropriate congressional committees a report describing the reasons for the
			 determination.
				(f)Termination of
			 sanctionsThe provisions of this section shall cease to have
			 force and effect on the date on which the President determines and certifies to
			 the appropriate congressional committees that the Government of Iran
			 has—
				(1)unconditionally
			 released all political prisoners, including the citizens of Iran detained in
			 the aftermath of the June 12, 2009, presidential election in Iran;
				(2)ceased its
			 practices of violence, unlawful detention, torture, and abuse of citizens of
			 Iran while engaging in peaceful political activity; and
				(3)conducted a
			 transparent investigation into the killings, arrest, and abuse of peaceful
			 political activists in Iran and prosecuted those responsible.
				(g)Appropriate
			 congressional committees definedIn this section, the term
			 appropriate congressional committees has the meaning given that
			 term in section 14(2) of the Iran Sanctions Act of 1996 (Public Law 104–172; 50
			 U.S.C. 1701 note).
			
